

117 S1691 IS: SBA Cyber Awareness Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1691IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Rubio (for himself, Mr. Risch, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo require an annual report on the cybersecurity of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the SBA Cyber Awareness Act.2.Cybersecurity awareness reportingSection 10 of the Small Business Act (15 U.S.C. 639) is amended by striking subsection (b) and inserting the following:(b)Cybersecurity reports(1)DefinitionIn this subsection, the term appropriate congressional committees means—(A)the Committee on Small Business and Entrepreneurship of the Senate; and(B)the Committee on Small Business of the House of Representatives.(2)Annual reportNot later than 180 days after the date of enactment of the SBA Cyber Awareness Act, and every year thereafter, the Administration shall submit a report to the appropriate congressional committees that includes—(A)an assessment of the information technology and cybersecurity of the Administration;(B)a strategy to increase the cybersecurity of the Administration;(C)a detailed account of any information technology component or system of the Administration that was manufactured by a company located in the People's Republic of China; and(D)an account of any cyber threat, breach, or cyber attack that occurred at the Administration during the 2-year period preceding the date on which the report is submitted, and any action taken by the Administration to respond to or remediate the cyber threat, breach, or cyber attack.(3)Additional reportsIf the Administration determines that there is a reasonable basis to conclude that a cyber threat, breach, or cyber attack occurred at the Administration, the Administration shall—(A)not later than 7 days after the date on which the Administration makes that determination, notify the appropriate congressional committees of the cyber threat, breach, or cyber attack; and(B)not later than 30 days after the date on which the Administration makes that determination, submit to the appropriate congressional committees a report that includes—(i)a summary of information about the cyber threat, breach, or cyber attack, including how the cyber threat, breach, or cyber attack occurred, based on information available to the Administration as of the date which the Administration submits the report;(ii)an estimate of the number of individuals and small entities affected by the cyber threat, breach, or cyber attack, including an assessment of the risk of harm to affected individuals and small entities based on information available to the Administration as of the date on which the Administration submits the report; and(iii)an estimate of when the Administration will provide notice to affected individuals and small entities.(4)Rule of constructionNothing in this subsection shall be construed to affect the reporting requirements of the Administration under chapter 35 of title 44 United States Code, in particular the requirement to notify the Federal information security incident center under section 3554(b)(7)(C)(ii) of such title, or any other provision of law..